Citation Nr: 0818406	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  08-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from October 1957 through June 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

There is no evidence to show that any current bilateral 
hearing loss was present during service, or that current 
bilateral hearing loss resulted from any incident during 
service such as noise exposure or explosions.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a written statement dated in February 2007, the veteran 
asserted that he was exposed to noise while an aircraft 
engine mechanic during service, and this resulted in hearing 
loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131. If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may only be granted for hearing loss, if 
the claimed hearing loss is of sufficient severity to be 
considered a disability for VA purposes. Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

In this case, there is no question as to the veteran's 
currently diagnosed hearing loss being a disability as 
defined by VA regulation.  On the authorized audiological 
evaluation in July 2007, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
70
70
LEFT
100
95
95
85
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The left ear could not be tested 
due to the severity of the hearing loss.  See July 2007 VA 
examination report.  These results clearly show current 
bilateral hearing loss as it is defined by VA regulation.  
Significantly, however, there is no evidence that such 
hearing loss was present during service.

The veteran's service medical records are unavailable as they 
were apparently destroyed in the 1973 National Personnel 
Record Center fire in St. Louis, Missouri. See February 2007 
PIES response and April 2007 formal finding memorandum. 
Because the veteran's service medical records were destroyed, 
VA has a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the veteran. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
In this case, the RO sent the veteran a letter in April 2007 
notifying him of the unavailability to obtain his service 
medical records and notifying him that he could send evidence 
himself to support his claim.  The only evidence he has 
submitted are his own statements suggesting that his current 
hearing loss is related to or damaged by his work on aircraft 
jet engines during service.  See February 2007 statement and 
August 2007 Notice of Disagreement (NOD).  Although the 
veteran has given his own opinion that he has a hearing loss 
disorder that began during service, the Court has generally 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 
There must be competent medical evidence that the veteran's 
current disability is a result of his active service.  

The competent medical evidence in this case includes VA 
outpatient treatment records dating between 2004 and 2007, 
and the July 2007 VA examination report.  Again, these 
records clearly show that the veteran has currently diagnosed 
bilateral hearing loss, but they are entirely devoid of a 
suggestion that the hearing loss is a result of the veteran's 
active service.  VA concedes that the veteran was exposed to 
noise during service.  See August 2007 rating decision.  
Nonetheless, there is no competent medical evidence of record 
to suggest that the current hearing loss is related to such 
noise exposure.  A VA examiner reviewed the record and simply 
could not render an opinion as to the etiology of the hearing 
loss without additional evidence.  Unfortunately, there is no 
such evidence available for review, and the veteran has been 
unable to provide any supporting evidence in lieu of the 
service medical records.  

The first medical evidence showing hearing loss appears in 
June 2004 VA outpatient treatment records, some forty-five 
years post-service.  These appear to be the first records as 
a May 2004 note shows that the veteran had never had an 
audiogram or wore hearing aids prior to that date.  Thus, the 
very first medical evidence of bilateral hearing loss appears 
forty-five years after active service, and the record is 
without a competent medical opinion that the current hearing 
loss is related to service.  The case fails because there is 
no evidence linking the current hearing loss to service, and 
no evidence of a continuity of complaints or symptoms since 
service that might provide a basis for showing a chronic 
disability.  Accordingly, there is no basis upon which to 
grant service connection at this time.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran a letter in February 2007 informing him 
of the evidence necessary to establish service connection. 
The veteran was notified of what was necessary to establish 
his claim, what evidence he was expected to provide, and what 
VA would obtain on his behalf. The letter also asked the 
veteran to send VA any pertinent evidence he possessed.  
Thus, this letter satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2007). In the February 2007 letter, the veteran 
was also informed of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his VA treatment records, and the July 2007 VA 
examination report have been associated with the claims 
folder.  The veteran's service medical records could not be 
located.  See February 2007 PIES response from the National 
Personnel Records Center.  The RO did notify the veteran of 
the inability to obtain the records in accordance with 
38 C.F.R. § 3.159(e) (2007).  He was given the opportunity to 
send VA any evidence he had in that regard, but did not do 
so.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.





ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


